DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 lines 12-15 have been amended to define, “…the curved gable front edge being curved adjacent the projections defining the front side of the package to enable the positive arching to pass into the lateral package side at the point at which the positive arching meets the curved gable front edge,…”  Examiner cannot find support for this new limitation within the Specification, therefore, the metes and bounds are not readily understood.  For purposes of examining the claims on the merits, Examiner respectfully maintains the claim interpretation set forth in the previous Office Action.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortsmit et al. (US 7523853 B2; hereinafter Kortsmit) in view of Anchor et al. (US 5738272 A; hereinafter Anchor) and Barbieri et al. (US 2012/0279182 A1; hereinafter Barbieri).

Kortsmit lacks rear grip panels and lacks teaching that the carton is made of a laminated composite.
Anchor teaches a gable top carton and carton blank having a reduced surface area per unit volume wherein a grip panel is formed at least in sections in the region of at least one of a plurality of projections defining the package rear side (Col 6 lines 25-44; Examiner considers the grip panels defined by score lines 200), the grip panel extending between the package rear side and a lateral package side.  Examiner notes 
Barbieri teaches a sealed package for pourable food products and packaging material for producing sealed packages for pourable food products made of a laminated packaging composite (see Par. 0121).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Kortsmit’s gable top carton to be made of a laminated packaging composite in order to adequately hold and dispense liquids, as known in the art.
Regarding claim 6, Kortsmit, as modified above, teaches a carton wherein the package gable is chamfered (Anchor; via scores 200) with respect to the package base.
Regarding claim 8, Kortsmit, as modified above, teaches a carton wherein the package gable comprises a transverse sealing seam (Kortsmit; 78).
Regarding claims 9 and 13, Kortsmit, as modified above, teaches a carton wherein the package gable comprises a weakening of the package laminate.  Examiner considers score lines to be “a weakening”.
Regarding claim 10, Kortsmit, as modified above, teaches a carton with pour spout (Kortsmit; C) wherein a pouring element is applied to the package gable (30).  
Response to Arguments
7.	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.  Applicant contends that the prior art fails to teach the newly claimed limitation of “…the curved gable front edge being curved adjacent the projections defining the front side of the package to enable the positive arching to pass into the lateral package side at the point at which the positive arching meets the curved gable front edge,…”  However, Examiner notes that the Specification provides no support for this limitation, therefore, the metes and bounds are not clearly understood nor defined by Applicant.  Examiner considers Kortsmit’s curved gable front edge (edge 64c of front gable 56a) to be adjacent the container’s corner projections (62; see Figures 2A-D).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734